DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  The word "the" is written twice in line 6 of the claim. The repeated word should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “good metric” in claim 7 is a relative term which renders the claim indefinite. The term “good metric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of continued prosecution, the examiner is interpreting the term “good metric” as any value that the describes the desired factors that are utilized in optimizing the route calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joea et al. (US 20160300163; hereinafter Joea, already of record in IDS) .
Regarding Claim 1,
Joea teaches
	A computer-implemented method, comprising: (Joea: Paragraph [0017]; The system is able to be used with multiple different computing devices.)
	receiving a set of trip requests, a trip request of the set specifying at least a number of passengers, an origin, a destination, and a time component; (Joea: Paragraph [0021], Fig. 3A and 4; The information of the party interested in obtaining transportation services includes the number of passengers in the party.)
	determining a set of potential routing solutions to serve the trips requests; (Joea: Paragraph [0022]-[0024], Fig. 2C; The different routes are determined based on the assigned providers which are given scores and ranked.)
	analyzing the set of potential routing solutions using an objective function to generate respective quality scores for the potential routing solutions, (Joea: Paragraph [0030], Fig. 2B) the objective routing function including at least one passenger convenience parameter and at least one operational efficiency parameter; (Joea: Paragraph [0033], Fig. 4; The passenger convenience factor is the optimization of the travel time and the efficiency factor is the optimization of the overall route based on the destinations of all parties present in the vehicle.)
	processing at least a subset of the potential routing solutions using an optimization process to improve at least a subset of the respective quality scores; (Joea: Paragraph [0022]-[0024], Fig. 2C)
	determining a selected routing solution, from the set of potential routing solutions, based at least in part upon the respective quality scores; and (Joea: Paragraph [0035], Fig, 2C)
	transmitting information for the selected routing solutions to one or more vehicles selected to serve at least one trip request per the selected routing solution. (Joea: Paragraph [0034])

Regarding Claim 2,
Joea teaches
	The computer-implemented method of claim 1, further comprising: (Joea: Paragraph [0017])
	determining a respective value for the passenger convenience parameter for a potential routing solution based at least in part upon at least one of an inability to provide a requested trip option, a variance from a requested departure or arrival time, an amount of anticipated trip delay, an amount of passenger travel between the origin and destination outside the routing solution, a seating utilization of a respective vehicle, an amount of route deviation, or a desirability of at least one stop along a specified route of the potential routing solution. (Joea: Paragraph [0033]; Score varies based off the number of parties already included within a driver’s vehicle.)

Regarding Claim 8, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 11,
Joea teaches
	The computer-implemented method of claim 8, further comprising: 
	processing at least a subset of the potential routing solutions using an optimization algorithm to attempt to improve the respective route quality values. (Joea: Paragraph [0035])

Regarding Claim 12,
Joea teaches
	The computer-implemented method of claim 8, further comprising: 
	receiving a plurality of route requests with respective origin, destination, and time components; (Joea: Paragraph [0021], [0027], Fig. 2A and 4; The system is configured to receive transportation requests from one or more parties.) and determining the set of potential routing solutions based at least in part upon an anticipated vehicle capacity to serve the plurality of route requests per the respective time components. (Joea: Paragraph [0033]; When calculating a score for the driver’s vehicle the system takes into account the capacity of the driver’s vehicle based on number passengers already present in the vehicle.)

Regarding Claim 13,
Joea teaches
	The computer-implemented method of claim 12, further comprising determining available capacity of each of a set of vehicle types, each vehicle type having a corresponding passenger capacity; and (Joea: Paragraph [0033]; When calculating a score for the driver’s vehicle the system takes into account the capacity of the driver’s vehicle based on number passengers already present in the vehicle.)
	determining the set of potential routing solutions based further in part upon the number of each vehicle type comprising the anticipated vehicle capacity. (Joea: Paragraph [0033]; When calculating a score for the driver’s vehicle the system takes into account the capacity of the driver’s vehicle based on number passengers already present in the vehicle.)

Regarding Claim 14,
Joea teaches
	The computer-implemented method of claim 8, further comprising: 
	determining a respective value for the rider convenience parameter of the rider experience metric, (Joea: Paragraph [0022]; The drivers are scored and ranked based on multiple factors. The driver with the highest rank is the driver who would be most convenient for the rider to be paired with.) the respective value being determined based at least in part upon at least one of an inability to provide a requested trip option, a variance from a requested departure or arrival time, an amount of anticipated trip delay, an amount of rider travel between the origin and destination outside the routing solution, a seating utilization of a respective vehicle, an amount of route deviation, or a desirability of at least one stop along a specified route of the potential routing solution. (Joea: Paragraph [0033]; The system takes into account parties that are already riding in the vehicle when calculating a route.)

Regarding Claim 17,
Joea teaches
	The computer-implemented method of claim 8, further comprising: 
	determining, for an individual trip segment of the plurality of trips for a route request, a respective distance of the individual trip segment; (Joea: Paragraph [0029], Fig. 4; When the party is requesting shared ride service, the system will calculate the information for that party’s individual trip before adding it to the overall trip calculations.)
	determining, based at least in part upon the respective distances, a total route distance for each potential routing solution including different combinations of the individual trip segments; and (Joea: Paragraph [0029], Fig. 4; When the party is requesting shared ride service, the system will calculate the information for that party’s individual trip before adding it to the overall trip calculations.)
	determining, for the potential routing options, the respective route quality values based further on the respective total route distances. (Joea: Paragraph [0032]-[0033]; When calculating a score for the driver’s vehicle the system takes into account the capacity of the driver’s vehicle based on number passengers already present in the vehicle.)

Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 19, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joea, in view of Boies et al. (US 20020173978; hereinafter Boies, already of record in IDS).
Regarding Claim 3,
Joea teaches
	 The computer-implemented method of claim 1, further comprising: (Joea: Paragraph [0017])
Joea does not teach
	 determining a respective value for a quality of service parameter for a potential routing solution according to the objective routing function, the respective value determined based at least in part upon at least one of a likelihood or occurrence of trip cancellation, a breach in committed departure or arrival time, a change in stop location, an amount of in-vehicle waiting time, or a vehicle change for a trip.
However in the same field of endeavor, Boies teaches
determining a respective value for a quality of service parameter for a potential routing solution according to the objective routing function, the respective value determined based at least in part upon at least one of a likelihood or occurrence of trip cancellation, a breach in committed departure or arrival time, a change in stop location, an amount of in-vehicle waiting time, or a vehicle change for a trip. (Boies: Paragraph [0057]; The system take into account the possibility of delays and cancelations scoring routes based on the user’s preferences.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the quality metrics of Joea with the computing of quality values using weighted quality metrics of Boies for the benefit of having an improved method and apparatus for generating a travel itinerary. (Boies: Paragraph [0006])

Regarding Claim 9,
The computer-implemented method of claim 8, further comprising:
computing the respective route quality values using an objective function including a weighted combination of a set of quality metrics, (Boies: Paragraph [0037], FIG. 6; The system will assign weights to different factors of the itinerary planning process based on the user’s preferences.) the set of quality metrics including the at least one operational efficiency metric (Joea: Paragraph [0006], [0024]; The system is designed to determine routes that would be the most efficient for the drivers and the parties requesting transportation services. By utilizing a maximized allotted travel time for trip calculation, the system is able to ensure that every determined trip is within some threshold of efficiency.) and at least one rider experience metric. (Joea: Paragraph [0021]-[0022]; The system calculates routes and determines drivers based on a party’s route and the travel time of that route in order to ensure a more efficient and convenient trip to improve the rider experience of the party.)
	The motivation to combine Joea and Boies is the same as stated for Claim 3 above.

Regarding Claim 10,
Joea, in view of Boies, teaches
	The computer-implemented method of claim 9, further comprising: 
	updating the weightings of the quality metrics for the objective function based on output of a machine learning model trained using historical and recent route performance data. (Boies: Paragraph [0034], FIG. 6; The system stores information about the user’s past trips and preferences to automatically establish weights for future trips.)
	The motivation to combine Joea and Boies is the same as stated for Claim 3 above.

Regarding Claim 15, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.

Claim(s) 4-7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joea, in view of Oku et al. (US 20160378584; hereinafter Oku, already of Record in IDS).
Regarding Claim 4,
Joea teaches
The computer-implemented method of claim 1, further comprising: 
Joea does not teach
determining a respective value for a service delivery efficiency parameter for a potential routing solution according to the objective routing function, the respective value being determined based at least in part upon at least one of a fixed labor cost for a static vehicle assignment solution or a variable labor cost for a dynamic vehicle assignment solution.
However in the same field of endeavor, Oku teaches
determining a respective value for a service delivery efficiency parameter for a potential routing solution according to the objective routing function, the respective value being determined based at least in part upon at least one of a fixed labor cost for a static vehicle assignment solution or a variable labor cost for a dynamic vehicle assignment solution. (Oku: Paragraph [0198]) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-implemented method of Joea with the service delivery parameter of Oku for the benefit of system for routing service delivery such that the service delivery can arrive at the site of the dispatch target device within an acceptable time which optimizes the cost. (Oku: Paragraph [0209])

Regarding Claim 5,
Joea, in view of Oku, teaches
	The computer-implemented method of claim 4, further comprising: 
	determining the respective value for the delivery efficiency parameter for a potential routing solution further based on a comparison of optimal rider miles to at least one of planned vehicle miles or planned vehicle hours, the optimal rider miles calculated independent of routing conditions for a specific trip. (Joea: Paragraph [0032]-[0033], Fig. 4; The system generates a score based on the parties’ requested travel distance and matches them with a driver/vehicle that would provide an optimal travel time based on that distance.)

Regarding Claim 6,
Joea, in view of Oku, teaches
	The computer-implemented method of claim 5, wherein at least one of the planned vehicle miles or planned vehicle hours includes prorated values for trips currently in progress. (Joea: Paragraph [0023]-[0024], [0031]; The system takes into account the time of parties that are already riding in the vehicle.)

Regarding Claim 7,
Joea, in view of Oku, teaches
	The computer-implemented method of claim 5, further comprising: 
	optimizing the optimal rider miles using at least an occupancy made good metric for planned vehicle miles or a velocity made good metric for planned vehicle hours, the occupancy made good metric optimizing for routing efficiency and the velocity made good metric optimizing for service efficiency. (Joea: Paragraph [0023]-[0024], [0031]; The system takes into account the time of parties that are already riding in the vehicle.)

Regarding Claim 16, the claim is analogous to Claim 4 limitations with the following additional limitations:
…the respective values for the delivery efficiency parameter for a potential routing solution being further based on a comparison of optimal rider miles to at least one of planned vehicle miles or planned vehicle hours, the optimal rider miles calculated independent of routing conditions for a specific trip, wherein at least one of the planned vehicle miles or planned vehicle hours include prorated values for trips currently in progress. (Joea: Paragraph [0033]; The system takes into account the travel times (vehicle hours) of the requested routes when determining the optimal vehicle for the trip.)
Therefore rejected under the same premise as Claim 4.

Regarding Claim 20, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fowler (US 20150206437; This reference describes a system of matching a passenger(s) with a vehicle based on the desired route that the passenger(s) is requesting by calculating feasible routes and assigning the vehicle that is capable of providing the most efficient trip.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/9/2022